345 F.2d 79
CLARK MARINE CORPORATION, Appellant,v.CARGILL, INC., et al., Appellees.
No. 21729.
United States Court of Appeals Fifth Circuit.
May 7, 1965.

Thomas H. Benton, John L. Avant, Benton & Moseley, Dodd, Hirsch, Barker, Avant & Wall, Baton Rouge, La., for appellant.
Robert L. Stern, E. C. Heininger, Chicago, Ill., Laurence W. Brooks, Charles W. Phillips, Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, La., Thomas B. McNeill, Mayer, Friedlich, Spiess, Tierney, Brown & Platt, Chicago, Ill., for appellees.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The facts from which this appeal arose and the basis for the district court's decision are fully developed in its opinion.  Clark Marine Corporation v. Cargill, Inc., 226 F. Supp. 103.  After notice of appeal was filed, the deposition of a witness was taken.  A motion to quash the deposition was denied with a reservation referring to the panel hearing the case on the merits the question as to what effect, if any, should be given to the deposition.  We conclude that the deposition should not be considered, but we are also of the opinion that a consideration of it would not in any way affect the disposition of the appeal.  We find ourselves in agreement with the district court and its judgment is


2
Affirmed.